The trial court was, in our opinion clearly right in holding that the plaintiff was entitled to recover from the Tripp County State Bank the amount of the check for $2,304.18 to be paid by the trustees of such bank. The cashier of the Tripp County State Bank knew that the checks of the treasurer of the defendant school district which the Bi-Metallic Bank presented were the checks given for the warrants which were forwarded to the Bi-Metallic Bank for collection. The *Page 190 
collecting bank did not have authority to accept in lieu of money a claim against itself, and of this fact the Tripp County State Bank was required to take notice. When the Bi-Metallic Bank received the check on itself in clearance, it was in a failing condition, which fact was known to the cashier of the Tripp County State Bank, and did not then nor thereafter have sufficient money to pay the amount of the check. The judgment should be affirmed.